Citation Nr: 9915170	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-35 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.	Entitlement to service connection for irritable bowel 
syndrome.

2.	Entitlement to service connection for small airway 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran had active service from December 1980 to June 
1995.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from rating decisions by the Wichita, 
Kansas Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

A review of the May 1996 VA medical examinations reveals that 
the claims folder was not made available to the examiner for 
his review in conjunction with the examinations.  Where the 
record does not adequately reveal the current state of the 
claimant's disability and the claim is well grounded, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  See 
Suttmann v. Brown, 5 Vet. App. 127, 138 (1993); Green 
(Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  Such a 
medical examination should "take into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one".  Green, 
supra; see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991). 

The veteran is claiming service connection for irritable 
bowel syndrome.  The evidence of record shows that the 
veteran consistently reported inservice gastrointestinal 
complaints from February 1984 to December 1994.  
Specifically, the veteran complained of nausea, diarrhea, 
constipation, blood in stools, upper and lower quadrant pain, 
and abdominal pain.  Diagnoses over this period included 
constipation, rule out diverticulitis, questionable polyp, 
umbilical and inguinal hernias, left lower and upper quadrant 
pain, and abdominal pain of unknown etiology.  Post service, 
the veteran was examined by Heartland Primary Care in 
September 1995 and assessed with probable irritable bowel 
based on the veteran's complaints of lower quadrant pain with 
alternating bouts of diarrhea and constipation, dumping 
syndrome after eating, and constipation.  Subsequently, VA 
examinations in May 1996 indicated that the veteran reported 
a history of increasing left upper quadrant pain with 
radiation to flank and bright red blood in stools, both with 
onset in 1994, and diagnosed probable irritable syndrome.  
Based on the foregoing, the undersigned finds that the 
veteran's claim for service connection for irritable bowel 
syndrome is well grounded, as it is plausible that his 
inservice gastrointestinal complaints and associated 
diagnoses are related to his postservice diagnoses of 
probable irritable bowel syndrome.  See Murphy v. Derwinski, 
1 Vet. App. 78 (1990). 

Although the veteran was afforded VA examinations in May 
1996, from which it was determined that he had probable 
irritable bowel syndrome, the examiner provided no opinion as 
to the etiology of this disorder.  Hence, the veteran should 
be afforded a VA gastrointestinal examination to determine 
the etiology and current severity of the veteran's probable 
irritable bowel disorder.   

The veteran is also claiming service connection for small 
airway disease.  A review of the evidence of record shows 
that the veteran reported experiencing inservice respiratory 
problems from May 1985 to January 1995.  During this period, 
he complained of shortness of breath, difficulty breathing, 
chest pain, and wheezing, and the veteran was diagnosed with 
bronchitis, dyspepsia, mild exercised induced bronchiospasm, 
ischemia, and left lingular pneumonia and increased bilateral 
peribronchial markings.  The veteran also underwent a 
pulmonary function study in July 1991 and was found to have 
no significant airway disease.  Subsequent to service, the 
veteran, on VA examination in May 1996, described a history 
of occasional problems with breathing usually related to 
exertion with onset in 1994.  Pulmonary function studies were 
reported to have revealed minimal airflow obstructions with 
small airway disease, much improved with bronchial dilator.  
The examiner diagnosed the veteran with small airway disease.  
As with the preceding claim, the veteran's claim for service 
connection for small airway disease is found to be well 
grounded.  It is plausible that his inservice respiratory 
complaints and associated diagnoses are related to his 
postservice diagnosis of small airway disease.  See Murphy v. 
Derwinski, 1 Vet. App. 78. 

The VA has a duty to assist the appellant in the development 
of facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  This duty extends to obtaining VA medical 
examinations where indicated.  Under the circumstances, the 
case is remanded for the following:

1.	The RO should contact the veteran and 
request the names addresses and dates of 
treatment of any VA and private health 
care providers who treated the veteran 
for gastrointestinal and respiratory 
disabilities since May 1996.  
Specifically, VA treatment records from 
May 1996 to the present should be 
requested from the VA outpatient clinic 
in Leavenworth, Kansas.  The veteran 
should also be requested to provide the 
address of Mark Strolow, M.D. from 
Humana, the veteran's health maintenance 
organization.  Following receipt of any 
response, the veteran's treatment records 
from 1995 to the present should be 
requested from Dr. Mark Strolow and/or 
Humana.  Any records received should be 
associated with the claims folder.

2. 	The veteran should be afforded a VA 
gastroenterology examination, to 
determine the nature and extent of any 
gastrointestinal disorder, specifically 
to include irritable bowel syndrome.  All 
indicated tests and studies are to be 
performed.  The claims folder is to be 
made available to the gastroenterologist 
prior to examination for use in the study 
of the case.  The physician should 
provide an opinion as to whether the 
nature of the claimed gastrointestinal 
disorder and, if existent, whether it is 
at least as likely as not that this 
disorder is etiologically related to 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  The examination report must 
reflect whether a review of the claims 
folder was made.


3. 	The RO should schedule the veteran 
for a VA respiratory examination to 
determine the nature and extent of any 
respiratory disease, specifically to 
include small airway disease.  All 
indicated tests and studies are to be 
performed.  The claims folder is to be 
made available to the pulmonary physician 
prior to examination for use in the study 
of the case.  All clinical manifestations 
should be reported in detail.  The 
physician should render an opinion as to 
whether the veteran has a respiratory 
disease, and if so, whether it as least 
likely as not that this disorder is 
etiologically related to service.  The 
examination report must reflect whether 
such a review of the claims folder was 
made.

4.  Prior to the examinations, the RO 
must inform the veteran, in writing, of 
all consequences of his failure to report 
for the examinations in order that he may 
make an informed decision regarding his 
participation in said examinations.

5. 	Then, after undertaking any 
additional development deemed 
appropriate, including examinations of 
any additional disabilities, and in light 
of the additional evidence obtained 
pursuant to the requested development, 
the RO should adjudicate the issues on 
appeal, keeping in mind all appropriate 
regulations

After completion of the above development, the veteran's 
claims should be further reviewed.  If the determination is 
adverse, the veteran and his representative should be 
provided with a supplemental statement of the case and given 
the appropriate opportunity to respond thereto.  Thereafter, 
the claims file, including the above requested evidence, 
should be returned to this Board for appellate review, if in 
order.  No action is required by the veteran until he 
receives further notice.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



